Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 2, 2022

                                       No. 04-21-00433-CV

                                   Patricia Brown EDWARDS,
                                             Appellant

                                                v.

                                     Mayra Brown BURTON,
                                            Appellee

                    From the 438th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021CI16821
                          Honorable Martha B. Tanner, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Lori I. Valenzuela, Justice

        On December 20, 2021, this court issued an order striking appellant’s brief and ordering
appellant to file an amended brief in compliance with the Texas Rules of Appellant Procedure.
Our order cautioned that a failure to comply would result in dismissal of this appeal for want of
prosecution. On January 21, 2022, appellee filed a motion to dismiss this appeal. On January 26,
2022, we issued an opinion and judgment dismissing this appeal for want of prosecution. Later
that day, appellant filed a response to appellee’s motion to dismiss. Because this appeal has been
dismissed, appellee’s motion to dismiss the appeal is DENIED AS MOOT.

           It is so ORDERED on February 2, 2022.
                                                            PER CURIAM




           ATTESTED TO: _______________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT